PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/825,649
Filing Date: 20 Mar 2020
Appellant(s): HEIDELBERGER DRUCKMASCHINEN AG



__________________
Laurence A. Greenberg, Reg. No. 29308
Lerner Greenberg Stemer LLP

For Appellant


EXAMINER’S ANSWER






(1) Grounds of Rejection to be Reviewed on Appeal

This is in response to the appeal brief filed April 12, 2022.  Every ground of rejection set forth in the Office action dated February 3, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Argument I.

“Appellant believes that the references are not in the same technical field and that a person who is ordinarily skilled in the art would not combine Aikawa with Grindstaff for the following reasons. The Different Fields of Endeavor, Lack of Motivation to Combine References and Lack of a Reference Image in the Prior Art.  The method according to claim 1 of the instant application and the prior art to Aikawa clearly refer to methods which incorporate the digitalization of printed products and printing control. Therefore, both methods are related to the control of a printing process. However, Grindstaff is clearly not related to a printing process or the control of a printing process, but instead to the control of motion pictures or video data streams…Therefore, there would be no motivation for a person skilled in the art, who is looking for solutions with regard to the inspection of printed products, to combine the Grindstaff and Aikawa references.”  (The last 6 lines of page 4 and the first paragraph of page 5.)

Response to Argument I:

In the instant application paragraph [0002] recites “The present invention relates to a method for inspecting images on printed products in a printing machine;” (2) the preamble of claim 1 recites “A method for inspecting images on printed products of a printing substrate processing machine” and (3) Fig. 10 shows the claimed image processing method.

Therefore, the claimed invention is primarily about image analysis, in particular, about the compensation for the difference between two images, which in this instance is between a reference image and an image of a printed product of the reference image (i.e., a substrate such as a piece of paper with the reference image printed on it) acquired by an image sensor.
	
The Aikawa reference is also related to image analysis.  See Figs. 1, 2 and paragraphs [0002]: “The present invention relates to an image inspection system and an image inspection apparatus;” [0031] “…the checking processing unit 244 which compares the read image data output from the first buffer memory 241 and the original image data output from the second buffer memory 242” and [0032] “Further, the checking processing unit 244 divides each of the read image data sent from the first buffer memory 241 and the original image data sent from the second buffer memory 242 into predetermined regions and also performs a pattern matching processing for each region to determine whether or not a defect occurs in the formed image;” [0039] “…the checking processing unit 244 of the inspection apparatus 200 performs a comparison processing (step 105). Specifically, the read image data stored in the first buffer memory 241 and the original image data stored in the second buffer memory 242 are used to perform the pattern matching processing;” [0040] Subsequently, the checking processing unit 244 determines whether or not a defect occurs in an image formed on a paper P1 based on the pattern matching processing (step 106).“]

Clearly, a critical component of the invention of Aikawa is to perform image analysis to identify defect and on the result of the analysis the subsequent processing steps depend.

The Grindstaff reference is also related to image analysis at least because of the following supporting disclosure: Fig. 4 and paragraphs [0002] of the specification: “The present invention generally relates to image analysis and, more particularly, the invention relates to comparing image data;” [0013] “…One image of the scene may be a stored image and the other image may be an image processed in real-time or both images may be stored images…The two images of the scene are compared by adjusting sub-tiles of each image that correspond to the same location to the same average intensity. The absolute difference between the sub-tiles is then calculated and compared to a specified threshold. If the difference in any area of the tile is above the threshold, the average intensity in that specific region may be equalized between the two images. If the difference is still above the threshold, the region is marked for further scrutiny. If desired, the resulting difference image may be passed to analysis packages;” [0021] “As illustrated in FIG. 4, the image comparator module takes a tile or portion of an image…and compares 400 the tile to the corresponding location in…a stored image. The overlapping areas (i.e., areas that correspond to the same location in the scene) are adjusted 410 so that the portions of each image are of the same average intensity. The absolute difference between the two overlapping images portions is then calculated 420. If the difference in any area is above a user defined threshold 430, then…The average intensity in that region is compensated 440 so that it equals the corresponding region in the second image. The absolute difference is calculated again for that region. If the difference is still above the user defined threshold 450, then it is marked so that the contrast and intensity can be highlighted for the user 460. If desired, the resulting difference image can then be passed to analysis packages.”

MPEP recites (emphases added): 
2141.01(a)    Analogous and Nonanalogous Art [R-10.2019]
I.    TO RELY ON A REFERENCE UNDER 35 U.S.C. 103, IT MUST BE ANALOGOUS PRIOR ART
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011) is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem. The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited. It may be necessary for the examiner to explain why an inventor seeking to solve the identified problem would have looked to the reference in an attempt to find a solution to the problem, i.e., factual reasons why the prior art is pertinent to the identified problem.
Any argument by the applicant that the examiner has misconstrued the problem to be solved, and as a result has improperly relied on nonanalogous art, should be fully considered in light of the specification. In evaluating the applicant's argument, the examiner should look to the teachings of the specification and the inferences that would reasonably have been drawn from the specification by a person of ordinary skill in the art as a guide to understanding the problem to be solved. A prior art reference not in the same field of endeavor as the claimed invention must be reasonably pertinent to the problem to be solved in order to qualify as analogous art and be applied in an obviousness rejection.

II.    CONSIDER SIMILARITIES AND DIFFERENCES IN STRUCTURE AND FUNCTION
While Patent Office classification of references and the cross-references in the official search notes of the class definitions are some evidence of "nonanalogy" or "analogy" respectively, the court has found "the similarities and differences in structure and function of the inventions to carry far greater weight." In re Ellis, 476 F.2d 1370, 1372, 177 USPQ 526, 527 (CCPA 1973) (The structural similarities and functional overlap between the structural gratings shown by one reference and the shoe scrapers of the type shown by another reference were readily apparent, and therefore the arts to which the reference patents belonged were reasonably pertinent to the art with which appellant’s invention dealt (pedestrian floor gratings).).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale



V.    ANALOGY IN THE ELECTRICAL ARTS
See, for example, Medtronic, Inc. v. Cardiac Pacemakers, 721 F.2d 1563, 220 USPQ 97 (Fed. Cir. 1983) (Patent claims were drawn to a cardiac pacemaker which comprised, among other components, a runaway inhibitor means for preventing a pacemaker malfunction from causing pulses to be applied at too high a frequency rate. Two references disclosed circuits used in high power, high frequency devices which inhibited the runaway of pulses from a pulse source. The court held that one of ordinary skill in the pacemaker designer art faced with a rate-limiting problem would look to the solutions of others faced with rate limiting problems, and therefore the references were in an analogous art.).
It is therefore clear from the above analysis that not only are the claimed invention and the applied Aikawa and Grindstaff references from the same field of endeavor of image analysis but also that if Grindstaff is not, as the applicant contends and the examiner disagrees, Grindstaff is reasonably pertinent to the problem faced by the inventor, as required by the above-cited MPEP sections, because it teaches a solution to the critical step of the claimed invention that is to perform image comparison and compensate the images based on the comparison result.  Therefore, the argument is not persuasive.
***********
Argument II.	

“[T]he Grindstaff reference does not teach the missing limitation in Aikawa which is related to the compensation for brightness differences between the image parts of the reference image and the digital printed image in claim 1 of the instant application. As mentioned above, in Grindstaff there is no printed image and therefore there is no difference in brightness between a digital printed image and a reference image.”  (The last 2 paragraphs of page 5.)  “Therefore, the method of Grindstaff is not suitable for comparing a reference image and a digital printed image since the method of Grindstaff is only able to compare average intensity differences between consecutive images in a video stream.”  (The first 3 lines in the last paragraph of page 6.) 

Response to Argument II:

The Aikawa reference discloses comparing a reference image and a digital printed image in Figs. 1, 2 and paragraphs 32 (“…divides each of the read image…and the original image…into predetermined regions and also performs a pattern matching processing for each region to determine whether or not a defect occurs in the formed image”), 40 (“…the checking processing unit 244…performs a comparison processing (step 105). Specifically, the read image data…and the original image data…are used to perform the pattern matching processing”).

The Grindstaff reference is applied to teach the claimed specific comparison approach and the compensation that is based on the comparison result, which the applicant readily admits in the top half of page 6: “…The above-quoted phrase means that Grindstaff teaches one to compare corresponding parts of images in a digital video stream and to compensate for average intensity differences in the region of the consecutive images.”  While the two images that are compared (not necessarily consecutive, see paragraph 13, “…One image of the scene may be a stored image and the other image may be an image processed in real-time or both images may be stored images,” of Grindstaff) are not a reference image and a digital printed image, comparing such images is disclosed by the Aikawa reference (paragraph 40: “…performs a comparison processing (step 105). Specifically, the read image data…and the original image data…are used to perform the pattern matching processing”).  As a reference image and a digital printed image are two images, the teaching of Grindstaff regarding image comparison and compensation is readily applicable.  Therefore the argument is not persuasive.


***********

Argument III.	 

“However, claim 1 of the instant application does not compare the average intensity of consecutive printed products but does compare a digital printed product to a reference image.  That is a huge difference between the present invention and the prior art, since the comparison in the present invention compares a printed product to a reference which shows absolute deviations from the reference image, whereas in the combination of Aikawa with Grindstaff only a relative comparison between printed images would take place.”  (The last 3 lines of page 6 and the first 5 lines of page 7.)  “In paragraph [0021] relied upon by the Examiner, Grindstaff uses the comparison between the first scene and the second scene in a video stream. However, there is clearly no reference scene, since only the relative difference with regard to brightness between the two scenes is relevant and adapted.”  (The last paragraph of page 7.)  “In the Advisory Action, the Examiner states that Appellant has not traversed the Examiner’s argument that Grindstaff teaches brightness compensation. However, Appellant disagrees because as previously stated ‘in Grindstaff there is no printed image and therefore there is no difference in brightness between a digital printed image and a reference image.’” (The last 2 lines of page 8 and the first paragraph of page 9.)

Response to Argument III:

Clearly from the recitation above, by absolute deviation the applicant means the deviation between the reference image and the digital printed image (i.e., one of the images being compared has the reference image) and if one of the images being compared is not the reference image, then the difference is a relative difference.  However, as discussed in the response to Argument II. The comparison between a reference image and a digital printed image is disclosed by Aikawa and Grindstaff is applied to teach the claimed comparison between two images and the compensation that is based on the comparison result.  The teaching is applicable in an obvious manner, since both the reference image and the digital printed image are both images, whether a reference image is involved (and thus result in the determination of the so-called absolute deviation) or not.  Therefore, the argument is not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Y.H/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        
Conferees:
/YUBIN HUNG/Primary Examiner, Art Unit 2662

/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662 

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.